Name: Commission Regulation (EC) No 852/1999 of 23 April 1999 determining the extent to which applications lodged in April 1999 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 24. 4. 1999L 107/14 COMMISSION REGULATION (EC) No 852/1999 of 23 April 1999 determining the extent to which applications lodged in April 1999 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1474/ 95 (1) opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin, as last amended by Regulation (EC) No 1371/98 (2), and in particular Article 5(5) thereof, Having regard to Commission Regulation (EC) No 1251/ 96 of 28 June 1996 opening and providing for the admin- istration of tariff quotas in the poultrymeat sector and albumin (3), as last amended by Regulation (EC) No 1370/ 98 (4) and in particular Article 5(5) thereof, Whereas the applications for import licences lodged for the second quarter of 1999 are, in the case of certain products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 1999 submitted pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 shall be met as referred to in Annex I. Article 2 This Regulation shall enter into force on 24 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 145, 29.6.1995, p. 19. (2) OJ L 185, 30.6.1998, p. 17. (3) OJ L 161, 29.6.1996, p. 136. (4) OJ L 185, 30.6.1998, p. 15. EN Official Journal of the European Communities24. 4. 1999 L 107/15 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1999 E1 Ã¯ £ § E2 100,00 E3 100,00 P1 100,00 P2 100,00 P3 3,41 P4 100,00